PER CURIAM.
We affirm the final judgment of the trial court, except as to the inclusion of prejudgment interest in the calculation of treble damages for civil theft. Prejudgment interest may only be awarded on the amount actually stolen; it may not be awarded on the trebled amount. See Greenberg v. Grossman, 683 So.2d 156 (Fla. 3d DCA 1996).
REVERSED and REMANDED with directions to calculate and award prejudgment interest only on the principal amount involved.
BOOTH, JOANOS and WOLF, JJ., concur.